Grant, C. J.
(after stating the facts). 1. The second count* — the one upon which respondent was convicted — charged him with keeping a saloon, “the same being a place where spirituous, intoxicating, malt, brewed,' and fermented liquors were sold and kept for sale; such saloon not being a drug-store.” Objection was made to a conviction under this count, because it did not state that liquors were kept for sale either at wholesale or retail. The proposition deserves no discussion. The statute provides that all saloons where any such liquors are sold or kept for sale, either at wholesale or retail, shall be closed. It was not necessary to allege that the saloon was a wholesale or a retail one. The statute applies to either. The offense and punishment are the same.
2. The other defense is covered by previous decisions of this court. People v. Schottey, 116 Mich. 1; People v. Bowkus, 109 Mich. 360. The fact that the only entrance to his home was through this room is no defense.
Conviction affirmed.
The other Justices concurred.